Case: 12-1506   Document: 32     Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~trtutt

                     APPLE INC.,
                   Plaintiff-Appellee,

                           v.
      SAMSUNG ELECTRONICS CO., LTD.,
  SAMSUNG ELECTRONICS AMERICA, INC., AND
  SAMSUNG TELECOMMUNICATIONS AMERICA,
                  LLC,
                 Defendants-Appellants.


                       2012-1506


   Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                     ON MOTION


                      ORDER

     Samsung Electronics Co., Ltd., Samsung Electronics
America, Inc., and Samsung Telecommunications Amer-
ica, LLC (collectively, "Samsung") move for an unopposed
60-day extension of time to file its opening brief.
Case: 12-1506       Document: 32    Page: 2    Filed: 09/25/2012




APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD.                       2


      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion is granted. Samsung's opening brief is
due within 60 days of the date of filing this order. No
further extensions should be anticipated.

                                     FOR THE COURT


      SEP 25 2012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Michael Allen Jacobs, Esq.
    Kathleen M. Sullivan, Esq.                     counfb~L
                                              u.s.THE FEDERAL CIRCUITFOR
s27
                                                   SEP 25 t012
                                                      JANHORBALV
                                                         ClERK